Citation Nr: 0531059	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for patellofemoral pain syndrome of the left knee 
(left knee disability).

3.  Entitlement to an initial compensable disability rating 
for a scar of the left knee.

4.  Entitlement to a disability rating in excess of 10 
percent for tinea pedis of the feet.

5.  Entitlement to a disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York that granted the veteran's 
claims of entitlement to service connection for a scar of the 
left knee, increased the disability rating for patellofemoral 
pain syndrome of the left knee to 20 percent disabling, 
increased the disability rating for post-traumatic stress 
disorder (PTSD) to 50 percent disabling, and denied the 
veteran's claims of entitlement to disability ratings in 
excess of 10 percent for hypertension and for tinea pedis of 
both feet.  The veteran perfected a timely appeal of these 
determinations to the Board.

When this case was previously before the Board in December 
2003, it was remanded for further development and 
adjudication.  This having been completed, the case is again 
before the Board.  

In addition, when this matter was previously before the 
Board, the Board noted that to the extent that the veteran 
had filed a new claim of entitlement to TDIU, the claim was 
referred back to the RO for appropriate disposition.  In 
April 2005, the RO granted entitlement to individual 
unemployability, effective January 17, 2001.

Because 50 and 20 percent evaluations for the veteran's 
service-connected PTSD and left knee disability, 
respectively, do not represent the maximum ratings available 
for these conditions, the veteran's claims for an increase in 
evaluation remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Board has therefore identified 
these claims for increase as reflected on the title page.  In 
addition, as the appeal regarding the evaluation of the 
veteran's service-connected left knee scar involves an 
original claim, the Board has framed this issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's PTSD 
is productive of some sleep disturbance, irritability, dreams 
about combat, flashbacks, social isolation, hypervigilance, 
exaggerated startle response, and problems with 
concentration; the veteran's condition, however is not 
productive of depression, thought disorder, hallucinations, 
delusions or paranoia, or homicidal or suicidal ideations, 
and the veteran is able to perform routine behavior, self-
care, and normal conversation, with normal insight and 
judgment, thought processes and conversation.

2.  The veteran's PTSD, while manifested by some social 
impairment, is not productive of deficiencies in family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.

3.  Recurrent subluxation or lateral instability of the 
veteran's knee is slight to moderate, but no more.

4.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking higher 
ratings, nor the revised criteria, which became effective 
August 30, 2002, are more favorable to the veteran's claims.

5.  The veteran's left knee scar is not painful on objective 
demonstration and is without evidence of instability or 
limitation of function.  
 
6.  The medical evidence does not show that the veteran's 
tinea pedis is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, nor does the 
evidence does not support a finding that the veteran's 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period. 

7.  The medical evidence does not show that the veteran has 
diastolic pressure of predominantly 110 or more, or systolic 
pressure is predominantly 200 or more confirmed by readings 
taken two or more times on at least three different days 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation for PTSD 
in excess of 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130; Diagnostic Code 9411 (2004).

2.  The criteria for the assignment of an evaluation for 
patellofemoral pain syndrome of the left knee in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a; 
Diagnostic Code 5257 (2004).

3.  The criteria for the assignment of an initial compensable 
evaluation for a scar of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118; Diagnostic Codes 7801 to 
7805 (2002, 2004).

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for tinea pedis of the feet have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118; Diagnostic Code 
7806 (2002, 2004).

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104; Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a letter dated in May 2004, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claims of entitlement to an increased 
evaluation in his service-connected disabilities, as well as 
the types of evidence VA would assist him in obtaining.  
Specifically, the veteran was informed that he must provide 
evidence showing that his service-connected disabilities had 
increased in severity.  The veteran was also informed that 
this evidence could consist of treatment records pertinent to 
his claimed conditions, especially those that are recent 
(within the last 12 months).  The veteran was also invited to 
submit this information to VA. 

In addition, the veteran and his representative were provided 
with a copy of the August and October rating decisions, the 
August 2002 Statement of the Case, and October 2002 and April 
2005 Supplemental Statements of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, as well as the RO's VCAA 
and development letters, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the April 2005 
Supplemental Statement of the Case, and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, VA 
examinations in connection with his claims, and statements 
submitted by the veteran and his representative in support of 
his claims.  In addition, the Board notes that this matter 
has been remanded for further development and adjudication, 
including the procurement of additional VA examinations in 
connection with the veteran's claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Increased rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.	Entitlement to an initial evaluation in excess of 30 
percent for
post-traumatic stress disorder (PTSD).

In this case, the veteran's PTSD is currently rated as 50 
percent disabling under Diagnostic Code 9411.  Under this 
code, a 50 percent evaluation is warranted when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 50 percent.  

In reaching this determination, the Board notes that he 
veteran was afforded a VA examination in September 2001 in 
connection with his claim.  The examiner stated that he 
reviewed the veteran's claims file in connection with the 
examination, and also briefly reviewed the veteran's 
psychiatric history.  During the examination, the veteran 
reported flashbacks, and violent aggression toward certain 
Asian individuals, including his neighbors.  He reported 
being suicidal once, and had been hospitalized for 
psychiatric problems in the past.  The veteran also reported 
that his PTSD had not gotten any worse over the years and 
that he tried to control it better with counseling at a VA 
Vet Center.  The examiner noted that his previous PTSD 
symptoms included flashbacks and nightmares of his Vietnam 
experiences.  The examiner noted that the veteran appeared to 
self-medicate for his condition by consuming alcohol.  On the 
other hand, the veteran was noted to be the primary caregiver 
for his 11 year old daughter and appeared to show a lot of 
compassion toward her during the examination (she came to the 
examination with the veteran).  The examiner also noted that 
the veteran appeared to isolate himself socially with little 
social support at the time of the examination.  Upon 
examination, the veteran appeared anxious, but with adequate 
eye contact.  He was generally cooperative, but did not 
appear to be a good historian.  The veteran was alert and 
oriented as to person, place and time, and while anxious, 
there were no signs of any current major depressive  
episodes.  His thought processes were coherent, and the 
veteran did not show any delusional features.  There was no 
evidence of hallucinations, and his judgement appeared to be 
fair.  The veteran was diagnosed with PTSD, chronic, severe, 
and was assigned a GAF score of 44. 

In August 2004, the veteran was again afforded a VA 
examination in connection with his claim.  The examiner noted 
that the veteran's claims file and the electronic records 
from the Nashville, VA Medical Center were available for 
review.  He also conducted a 60-minute clinical interview 
with the veteran.  The examiner reviewed the veteran's 
psychiatric history on the record, including his treatment 
history since the veteran's last VA psychiatric examination 
in September 2001.  When asked how his PTSD had gotten worse 
since his last examination, the veteran replied that "I 
can't say that is has.  But it hasn't gotten better.  I can't 
go out.  I'm scared to go out in the world.  That's a hell of 
a way  to live."  During this examination, the examiner 
noted that the veteran arrived promptly for the examination 
and was appropriately attired.  He was mainly cooperative 
during the examination and maintained fair eye contact.  He 
was alert and oriented to person, place, date/time, and 
situation.  The veteran spoke with a soft voice and his 
speech was normal. His thought process during the examination 
was found to be loose, he presented as a poor historian, and 
he demonstrated concentration problems.  The examiner also 
found that the veteran demonstrated no overt signs of a 
thought disorder and the veteran denied any hallucinations or 
homicidal or suicidal ideation.  His intelligence appeared 
average and his judgment and insight were fair.  In addition, 
the examiner noted that the veteran appeared mildly 
depressed, but that he slept "fairly good," albeit with the 
help of sleep aids.  The veteran also reported that he had 
enough energy and drive to accomplish tasks, and stated that 
he likes to keep busy.  The veteran denied panic attacks and 
stated that his appetite was undisturbed and that his libido 
was satisfactory.  In addition, the veteran was noted to be 
living with his wife and daughter, and he was also noted to 
go out to dinner.  After the examination, the examiner found 
that the veteran met the criteria for PTSD.  The veteran 
reported nightmares once or twice a month, and reported that 
he reacted to loud noises by jumping.  The veteran also 
reported intrusive thoughts about Vietnam once or twice a 
month and stated that he avoided stimuli that might remind 
him of Vietnam.  The veteran was diagnosed with PTSD and 
given a GAF score of 51.  The examiner found that the 
veteran's symptoms were in the moderate to severe range.  The 
examiner also noted that the veteran did not feel that his 
symptoms had gotten worse since the previous examination in 
September 2001 and that the veteran did not appear to be 
feigning or exaggerating his symptoms.  The examiner also 
indicated that the veteran exhibited hypervigilance, 
exaggerated startle response and a propensity to isolate 
himself from other.  In sum, the examination found that there 
is no evidence that the veteran's symptoms have worsened 
since his last examination, nor did they measurably improve.  

Other medical evidence in the veteran's file includes a 
private psychiatric examination dated in November 2002.  The 
examiner noted the veteran's medical history, including that 
the veteran had been hospitalized four times for PTSD and 
alcohol dependance between 1991 and 1999.  Upon examination, 
the veteran reported sleep disturbance, awakening on a 
nightly basis, irritability, dreams about combat, flashbacks 
once or twice a week, social isolation, hypervigilance, and 
exaggerated startle response.  The veteran reported normal 
appetite and did not report depressive symptoms, nor was 
there evidence of thought disorder.  During the examination, 
the veteran was noted to be cooperative and friendly, 
casually dressed and well groomed.  His posture and motor 
behavior were normal and his eye contact was appropriate.  
The veteran's speech was fluent and clear and his language 
skills were adequate.  In addition, the veteran's thought 
processes were coherent and goal oriented with no evidence of 
hallucinations, delusions or paranoia.  The veteran was 
oriented as to person, time, and place.  The veteran's 
concentration and memory were mildly impaired, but his 
intellectual functioning was found to be average, and his 
judgment and insight were fair.  The veteran was diagnosed 
with PTSD.

The veteran's claims file also contains additional VA and 
private records pertinent to his condition.  These records do 
not, however, add materially to the information elicited in 
the examinations reviewed above.  

With respect to the GAF scores note in the VA examinations of 
the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 50 percent under Diagnostic Code 
9411 has not been shown.  The evidence of record indicates 
that the veteran suffers with some sleep disturbance, 
irritability, dreams about combat, flashbacks, social 
isolation, hypervigilance, and exaggerated startle response.  
The veteran reported normal appetite and did not report 
depressive symptoms, nor was there evidence of main symptoms 
or thought disorder.  During the examinations, the veteran 
was noted to be generally cooperative and friendly, casually 
dressed and well groomed.  His posture and motor behavior 
were normal and his eye contact was appropriate.  He was 
oriented times three and his was fluent and clear and his 
language skills were adequate.  In addition, the veteran's 
thought processes were coherent and goal oriented with no 
evidence of hallucinations, delusions or paranoia, and no 
homicidal or suicidal ideations.  In addition, while the 
veteran was noted to isolate socially, he was also noted to 
be living with his wife and daughter and caring for his 
daughter as primary caregiver.  He was also noted to go out 
to eat on occasion.

The Board, finds, however, that a 70 percent evaluation is 
not warranted for the veteran's PTSD.  The veteran's 
condition, while showing some social impairment, showed 
little to no evidence of symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 50 percent.  

B.  Left knee disability.

The veteran has also requested a higher evaluation for his 
service-connected left knee disability.  In this case, the 
veteran's left knee condition is rated as 20 percent 
disabling under Diagnostic Code 5257.  Under this code, 
recurrent subluxation or lateral instability of the knee will 
be rated as 10 percent disabling is the condition is found to 
be slight, a 20 percent evaluation is warranted if the 
condition is moderate, and a maximum 30 percent evaluation is 
warranted where the condition is found to be severe.  

The medical evidence since January 2001 when the veteran 
filed his claim for increase consists of VA treatment records 
and several VA examinations.  A VA examination dated in July 
2001 noted the veteran's history of a shrapnel injury to his 
left knee in Vietnam.  The examiner also indicated that the 
veteran re-injured his knee in the mid-1970s when he was 
pulling an engine out of a tank.  He was seen at that point 
with a swollen knee.  The veteran resumed normal activities, 
but always had some problem with his knee.  At the time of 
the examination, the veteran complained that, with increased 
activity, he would have pain, weakness, fatiguability, and 
lack of endurance.  It did not lock or become stiff, but 
would become unstable and give out approximately once a week.  
The knee would also swell if the veteran was on it too long.  
The veteran was noted to use a knee brace and had been issued 
a cane for walking.  The veteran indicated periods of flare 
up, usually once a week, when he is on it too much, going up 
and down stairs.  The veteran stated that his kneecap did not 
dislocate or subluxate.  Upon examination, the veteran was 
noted to be wearing a knee brace and using a cane, and was 
noted to walk with an antalgic gait favoring his left knee.  
The knee shows a 5 cm scar, but otherwise demonstrated no 
abnormalities of deformity or swelling.  There was some 
questionable atrophy for the quadriceps, and some tenderness 
along the patella.  There was also a positive patellar grind 
test that produced some pain.  The range of motion for the 
left knee was found to be normal, with some pain on resisted 
knee extension, and stability testing proved normal and 
essentially stable.  X-rays dated in November 2000 of the 
left knee were normal, but an MRI dated in January 2001 
revealed partial tear posterior cruciate ligament with 
associated joint effusion, sprain in the anterior cruciate 
ligament, and contusion of the anterior medial aspect of the 
lateral femoral condyle.  The veteran was diagnosed with 
patellofemoral dysfunction, partial tear posterior cruciate 
ligament with no significant instability.  

The veteran was also seen by VA in January 2002 for an 
orthopedic examination.  The physician noted that the veteran 
wore a knee brace.  Upon examination, the veteran was noted 
to have patellar clicking of the left knee with full range of 
motion with some mild discomfort.  The veteran had 
significant discomfort with patellar grind and palpation of 
the inferior poles of the posterior patella.  There was no 
gross laxity noted with either anterior or posterior drawers 
despite x-ray findings of a partial posterior ligament tear.  
The veteran was diagnosed with chondromalacia, and partial 
posterior cruciate ligament tear by MRI.  

Finally, in June 2004, the veteran was afforded another VA 
examination in connection with his claim.  The examiner noted 
that the veteran's claims file was available and reviewed.  
The veteran stated that his knee has been getting 
progressively worse since his discharge from the service.  He 
wears a knee brace and walks with a cane.  He stated that the 
pain was his biggest complaint on repetitive motion, not so 
much fatigue or weakness.  Upon examination, the veteran was 
noted to have multiple scars overlying his patellar region, 
and was noted to have some crepitus with extension, and 
tenderness at his lateral and medial patellar.  There was no 
ligamentous instability.  The veteran was diagnosed with left 
knee pain with history of patellofemoral syndrome and scars.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent for the veteran's left knee disability 
is not warranted.  The veteran's symptoms in connection with 
his disability most nearly show a slight to moderate 
impairment under Diagnostic Code 5257.  The veteran's 
condition, while marked by some pain, is not marked by severe 
subluxation or lateral instability.  Besides the pain 
indicated in the record, there is no medical opinion 
indicating that the veteran's left knee has been severely 
impacted.  In addition, the Board has specifically considered 
the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted for the 
veteran's knee disability.  While recognizing that the 
veteran has some pain on movement, as described above, the 
record reflects no objective evidence of actual impairment of 
his left knee upon clinical examination, as caused by such 
pain.  And, while the veteran was found to have some mild 
weakness and fatigability in connection with his condition, 
the Board finds that these factors have been considered when 
evaluation his condition.  In addition, the record 
specifically notes that the veteran suffers only mild 
instability and does not suffer incoordination or functional 
loss during flare-ups that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Therefore, the Board holds that a compensable 
evaluation in consideration of DeLuca and applicable VA code 
provisions has already been considered and additional 
consideration is not warranted.  See also 38 C.F.R. § 4.7.

Here, the Board notes that the veteran's left knee can also 
be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, and 
5260 to 5261.  In order for the veteran to receive a higher 
evaluation under these Codes, however, he would need to show 
that his knee was ankylosed (5256), or that he suffered 
rather severe limitation of motion (5260-61), neither of 
which is shown by the evidence of record.  

Based on the evidence of record, therefore, an evaluation in 
excess of 20 percent for the veteran's left knee disability 
has not been shown.  

C.  Left knee scar.

The veteran next contends that his left knee scar should be 
afforded a compensable evaluation.  

The medical evidence in this case includes VA treatment 
records and VA examinations.  The July 2001 VA examination 
revealed that the veteran has a scar on his left knee that S-
shaped, approximately 5 cm long.  The scar is along the 
anterior medial aspect of the patella.  The scar is well-
healed, slightly hypopigmented, but with no signs of redness, 
tenderness, induration or draining.  The June 2004 VA 
examination also noted the veteran's left knee scar.  The 
scar was indicated to be associated with his underlying 
tissue damage with no loss of covering of the skin because of 
the scar.  The scar was found not to be painful.  The 
examiner also noted multiple small scars that are no more 
than 2 cm in length and 1 cm in width, overlying the patellar 
region.  

The veteran's scar is currently rated as noncompensable under 
Diagnostic Code 7805.  Under this Diagnostic Code, scars are 
rated on limitation of function of the affected part.  The 
affected part in this case is the veteran's left knee.  As 
noted above, limitation of motion of the knee is evaluated 
under Diagnostic Codes 5250 and 5261.  Also as noted above, 
the VA examinations of the veteran's left knee revealed 
essentially normal range of motion in the left knee, both 
extension and flexion.  Under these Diagnostic Codes normal 
range of motion is evaluated as noncompensable.  Therefore, a 
compensable evaluation for the veteran's left knee scar is 
not warranted.

The veteran's left knee scar could also be rated under 
Diagnostic Codes 7801 to 7804.  These codes evaluate scars, 
other than head, face or neck, that are deep, or that cause 
limitation of motion (7801), that are superficial and that do 
not cause limitation of motion, if the area covered by the 
scar is 929 square cm or greater (7802), that are superficial 
and unstable (7803), or that are superficial and painful on 
examination (7804).  Since the evidence of record does not 
support a finding that the veteran's left knee scar meets any 
of the criteria of Diagnostic Codes 7801 to 7804, these codes 
also do not afford the veteran an opportunity to obtain a 
compensable evaluation for his service-connected left knee 
scar.

At this point, the Board notes that, effective August 30, 
2002, VA amended the rating schedule for evaluating skin 
disabilities, including scarring.  See 67 Fed. Reg. 49,596 
(Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where 
a law or regulation changes during the pendency of a claim, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  VAOPGCPREC 3-2000, 
65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from the codes in place 
prior to August 2002.  Diagnostic Code 7805 is identical to 
the revised code.  Diagnostic Codes 7801 and 7802, prior RO 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  As noted above, the veteran's left 
knee scar does not have any ulceration and is considered 
stable and not painful.  The veteran's scar does not 
therefore warrant a compensable evaluation under these 
earlier applicable Diagnostic Codes either. 

Based on the foregoing, the noncompensable evaluation for the 
veteran's left knee scar is continued.

D.  Tinea pedis of the feet.

In addition to his other service-connected disabilities, the 
veteran also seeks a higher evaluation for his service-
connected tinea pedis of both feet.

As noted above, effective August 30, 2002, VA amended the 
rating schedule for evaluating skin disabilities.  See 67 
Fed. Reg. 49,596 (Jul. 31, 2002); now codified at 38 C.F.R. 
§ 4.118.  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The veteran's skin condition is currently rated as 10 percent 
disabling under Diagnostic Code 7806.  Pursuant to the former 
criteria, under that diagnostic code, a 10 percent evaluation 
was warranted where the skin disability was productive of 
exfoliation exudation or itching involving an exposed surface 
or extensive area.  A 30 percent rating required that the 
disability be manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required that the condition be manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.

Pursuant to the revised criteria, if the condition covers an 
area of less than 5 percent of the entire body or exposed 
areas affected, and no more than topical therapy is required 
during the past 12-month period, a zero percent rating is 
warranted.  If at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or if intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.

The medical evidence in this case contains a VA examination 
dated in September 2001 that reveals that the veteran's tinea 
pedis is productive of intermittent cracking of his feet 
which is painful, particularly during the wintertime.  He 
also has some itching and flaking on his feet continually.  
He is noted to find some relief with Vaseline petroleum 
jelly.  Examination of the veteran's feet revealed some 
scaling in the central arches of both feet.  There was no 
overt onychomycosis, no blisters and no skin lesions of the 
hands.  The veteran was diagnosed with tinea pedis, 
consistent with a trichophyton rubrum.  It was noted that 
this tends to be a very chronic form of fungal infection, but 
that it could be controlled with a topical antifungal cream, 
which was prescribed for the veteran.  

The veteran was again seen by VA for his skin condition in 
June 2004.  The examiner noted that the veteran's claims file 
had been reviewed.  The examiner noted the veteran's history 
of "jungle rot" since his service in Vietnam and noted that 
the veteran would occasionally get blister-like splitting of 
the skin on the plantar surface of the feet.  He was 
prescribed an anti-fungal cream.  The examiner also noted 
that this had been a steady problem for the veteran since his 
military service and that it gets worse in the summer when 
things are hot and moist.  On examination, the examiner found 
one spot on the plantar surface of the veteran's foot, a 
cracking opening of a 2 cm area, which was found to be one of 
the specific lesions.  Otherwise, the examiner found no 
evidence of a fungal infection on the veteran's feet.  The 
veteran was diagnosed with tinea pedis.  The examiner found 
that the veteran's condition did cover more than 20 percent 
of his foot, and does not require systematic therapy.  

Based on the foregoing, an evaluation in excess of 10 percent 
for the veteran's tinea pedis is not warranted.  The medical 
evidence does not show constant exudation or itching, 
extensive lesions, or marked disfigurement, required for a 
higher evaluation under the prior Diagnostic Code.  And the 
evidence does not support a finding that the veteran's 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period, as required under the revised code.  The veteran's 
current 10 percent evaluation for his condition is therefore 
continued.

E.  Hypertension.

Finally, the veteran contends that he should receive a higher 
evaluation for his service-connected hypertension.  

Here the veteran's, hypertension in currently evaluated as 10 
percent disabling under Diagnostic Code 7101.  Under this 
code, a 10 percent evaluation is warranted where diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more, or an individual has a history 
of diastolic pressure of predominantly 100 or more which 
requires continuous medication for control.   A 20 percent 
evaluation is warranted where diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation is 
warranted where diastolic pressure is predominantly 120 or 
more. And a maximum 60 percent evaluation is warranted where 
diastolic pressure is predominantly 130 or more.

Note 1 to Diagnostic Code 7101 states that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purpose of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and isolated systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less that 90mm.  

In this case, the veteran has been seen numerous times in 
connection with his hypertension.  In November 2000, the 
veteran was seen by VA in connection with his hypertension.  
He was noted to have blood pressure of 182/116, and 164/102.

In September 2001, the veteran was afforded a VA examination 
in connection with his claim.  The examiner stated that he 
reviewed the veteran's claims file and also noted the 
veteran's reported history of his condition.  The examiner 
also noted that the veteran's condition was being controlled 
by daily medication.  Upon examination, the veteran was found 
to have blood pressure on three occasions of 170/102, 154/98, 
and 156/102.  He was diagnosed with arterial hypertension, on 
treatment.  

The veteran was again seen by VA in June 2004 in connection 
with his claim.  The examiner reviewed the veteran's claims 
file and also briefly recounted the veteran's medical history 
of this condition.  He also noted that the veteran is being 
treated with medication for his condition.  His blood 
pressure upon examination was 138/72.  The veteran was 
diagnosed with hypertension, well controlled, without any 
manifestation of elevated diastolic pressure over 110 or 
systolic pressure over 200.

Based on the foregoing, an evaluation in excess of 10 percent 
of the veteran's hypertension is not warranted.  While the 
medical evidence shows some diastolic blood pressure readings 
over 110 on isolated readings, it does not show that the 
veteran has diastolic pressure of predominantly 110 or more, 
or systolic pressure of predominantly 200 or more confirmed 
by readings taken two or more times on at least three 
different days.  An evaluation in excess of 10 percent for 
the veteran's hypertension is there fore not warranted.

III.  Extra-schedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that his 
disabilities have necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



	(CONTINUED ON NEXT PAGE)





ORDER

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder is denied.

2.  Entitlement to a disability rating in excess of 20 
percent for patellofemoral pain syndrome of the left knee is 
denied.

3.  Entitlement to an initial compensable disability rating 
for a scar of the left knee is denied.

4.  Entitlement to a disability rating in excess of 10 
percent for tinea pedis of the feet is denied.

5.  Entitlement to a disability rating in excess of 10 
percent for hypertension is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


